Case 1:21-cv-11436-RWZ Document1 Filed 09/01/21 Page 1 of 12

UNITED STATES DISTRICT COURT
for the DISTRICT OF MASSACHUSETTS

No. 2021-
GIL WALZER,

Petitioner,
v.

JAMIE WALZER,
Respondent.

VERIFIED REDACTED COMPLAINT FOR
RETURN OF MINOR CHILDRENTO ISRAEL
PURSUANT TO THE APPLICABLE HAGUE CONVENTION and
FEDERAL LAW, and other associated relief

1.0 JURISDICTION AND VENUE.

1.1 Jurisdiction is based on the Convention on the Civil Aspects of
International Child Abduction (hereafter Convention) (Exhibit 1), done at the
Hague on 25 October 1980, effective in these United States on July 1, 1988 as
published in the Federal Register, Vol. 53, No. 122, Friday, June 24, 1988, p. 23843.

FN! The Petitioner also asks this Honorable Court to take Judicial Notice of the

 

'The objects of the Convention are:

Article 1(a) to secure the prompt return of child wrongfully removed to or retained in any
Contracting State; and .

Article 1(b) to ensure that rights of custody and of access under the law of one Contracting
State are effectively respected in the other Contracting States.

Article 3 provides that the removal ot the retention of a child is to be considered wrongful
where -~ "(a) it is in breach of tights of custody attributed to a person ... under the law of the State in
which the child was habitually resident immediately before the removal or tetention;" and "(b) at the
time of the removal or retention those rights were actually exercised either jointly or alone, or would
have been so exercised but for the removal or retention." (Emphasis supplied).

Complaint - Page 1 of 12

 
Case 1:21-cv-11436-RWZ Document1 Filed 09/01/21 Page 2 of 12

"Analysis of Hague Convention,” prepared by the U.S. State Department (Exhibit
2).

1.2. Both the USA and Israel have been signatories (Contracting States) to
the Convention at all relevant times.

1.3 Jurisdiction is also based on the International Child Abduction
Remedies Act (hereafter ICARA), 42 U.S.C. 11601, 11603(a) (Exhibit 3), N* which

establishes procedures for implementation of the Convention in the United States.

ICARA states at §11601:

(b)(1) It is the purpose of this chapter
to establish procedures for the
implementation of the Convention in
the United States.

(b)(2) The provisions of this chapter
ate in addition to and not in lieu of the
provisions of the Convention.

AK
(b)(4) The Convention and this chapter

empower the court in the United States

to determine only rights under the
Convention and not the merits of any

 

underlying child custody __ claims.
(Emphasis added).

 

>The International Parental Kidnapping Crime Act (IPKCA), 18 U.S.C. 1204 (1993) makes it a
federal felony to remove a child from the USA or to retain a child (who has been in this countty)
outside the USA with intent to obstruct the lawful exercise of parental rights, it does not pertain to a
parent bringing a child into the USA and retaining the child hete against the language of a clear
ordet from another country which gives a parent in that other country parental rights. However, the
core values enunciated by IPKCA are clearly applicable to the case at bar.

Complaint - Page 2 of 12

 
Case 1:21-cv-11436-RWZ Document1 Filed 09/01/21 Page 3 of 12

1.4 The Petitioner asks this Honorable Court to take Judicial Notice of the
ICARA Regulations, 22 CFR Part 94 - International Child Abduction (Exhibit 4).

1.5 As described in detail below, the patties traveled to Massachusetts on
June 30, 2021 for a summer vacation with their three minor children. The original
return date was July 28, 2021 but the parties extended the trip by agreement to August
11, 2021. Respondent refused to permit the children to return to Israel on August 11,
2021 and continues to retain them in Newton, Massachusetts over Father’s objection.

1.6 As a result, Petitioner began the process of seeking the return of the
children, pursuant to the Convention, through the Central Authority in Israel, to
which he submitted a request for return under Article 8 of the Convention (Exhibit
5). The Central Authority in Israel processed the application and forwarded it to the
United States Central Authority (Exhibit 6). Petitioner has engaged your
undersigned counsel to assist with his Petition for the children’s return.

1.7. Because the Respondent continues to wrongfully retain the parties’
children in Massachusetts, today, September 1, 2021, the Petitioner is herewith filing
this civil action, seeking an immediate return of the children to Israel and other
associated relief.

1.8 The Petitioner's actions, as described in ff] 1.5 and 1.6, respectively, are

each sufficient to comply with the Convention's one-year jurisdictional requirement.

Complaint - Page 3 of 12

 
Case 1:21-cv-11436-RWZ Document1 Filed 09/01/21 Page 4 of 12

1.9 Before Respondent retained the parties’ children in Massachusetts,
Petitioner was exercising his rights to custody by virtue of living with his wife and
children and co-parenting the children. Petitioner and Respondent have raised their
three children together as co-parents since their birth.

1.10 Venue is based on the presence of the children in this District at 22

Nightingale Path, Newton, MA 02459 as of the commencement of this action.

2.0 SUMMARY OF RELIEF REQUESTED.

2.1 This complaint secks the immediate return to Israel of the parties’ minor
children, AW, who was born in Massachusetts on March XX, 202CX and is now age
10, SW, who was born in Israel on January XX, 20XX and is now age 7, and DW,
who was born in Israel on September XX, 20XX and is now age 5 (hereafter referred
to as CHILDREN or AW, SW, and DW) and who are being wrongfully retained in
Massachusetts by Respondent.

2.2 This complaint asks this court to not take plenary or subject matter
jurisdiction over issues of child custody, visitation or support, but jurisdiction only for
the purpose of entering of: (a) an order the children be returned to Israel, which is the

children’s habitual residence; and (b) all necessary collateral orders.

Complaint - Page 4 of 12

 
Case 1:21-cv-11436-RWZ Document1 Filed 09/01/21 Page 5 of 12

3.0 PARTIES.

3.1 The Petitioner, GIL WALZER (heteafter FATHER), now age 50 was
born in Israel and is a dual citizen of the United States and Israel. FATHER’S
address is 3 HaAgam Sireet, Hanaton, Israel.

3.2 The Respondent, JAMIE WALZER, a/k/a ELISHEVA WALZER,
(hereafter MOTHER), now age 43, was born in Massachusetts but moved to Israel
in 2013 after the parties’ marriage and is a dual citizen of the United States and Israel.
Mother has lived continuously in Israel from September 23, 2013 until June 30, 2021,
when the parties and their children traveled to Massachusetts to visit MOTHER’S

family, and thereafter, MOTHER refused to return to Israel with the children.

| 40 FACTUAL BACKGROUND.
4.1 ‘The parties were married on April 15, 2010 in the United States and May
10, 2010 in Israel. The parties resided in the United States until September 23, 2013
when the family moved to Israel where they have lived continuously since.
4.2 The parties have three children, AW, SW and DW, all of whom hold
dual Israeli and US Citizenship.
4.3 CHILDREN have been issued passports from the United States of

America as well as Israel. AW and DW’s Unites States Passports expired in 2020 but

Complaint - Page 5 of 12

 
Case 1:21-cv-11436-RWZ Document1 Filed 09/01/21 Page 6 of 12

while visiting Massachusetts, the parties applied for new passports.

45 When MOTHER advised FATHER that she wanted to stay in the
United States, FATHER objected as the CHILDREN’S habitual residence is Israel.
FATHER works in Israel and the children attend school in Israel MOTHER
historically worked in Israel, albeit collected unemployment last year. MOTHER
unilaterally changed her and the CHILDREN’S flights and hid all passports from
FATHER.

4.77 MOTHER has violated the Convention and ICARA.

5.0 CURRENT CONTROVERSY.

5.1 On June 30, 2021, FATHER, MOTHER, and CHILDREN arrived
in the United States for a planned family vacation which was expected to end July 28,
2021 with the return of the entire family to Israel (Exhibit 7). Due to changes in
plans, FATHER and MOTHER agreed to extend their trip until August 11, 2021
and rescheduled the flight accordingly (Exhibit 8). They traveled to Vermont as a
family for the petiod July 28, 2021 — August 8, 2021 and planned to return to
Massachusetts in time to obtain the necessary COVID tests in order to board their
flight back to Israel on August 11, 2021.

5.2 Just before leaving for Vermont, MOTHER told FATHER she

Complaint - Page 6 of 12

 
Case 1:21-cv-11436-RWZ Document1 Filed 09/01/21 Page 7 of 12

objected to returning to Israel and wanted to stay in Massachusetts, get a job and send
the children to school here. FATHER did not agree with MOTHER’S desired plan
and it was discussed at length during the Vermont trip, On or about August 9, 2021,
MOTHER changed the flights for herself and the CHILDREN. Prior to leaving
for Vermont, MOTHER hid the family’s passports from FATHER.

5.3 On returning to Massachusetts, MOTHER’S parents asked FATHER
to leave their home. FATHER had no choice but to leave at which point his access
to the CHILDREN became restricted, but for one occasion, to times when
MOTHER would allow him to see the CHILDREN outside. FATHER initially
stayed in a local motel and then with a local friend. Eventually, MOTHER returned
FATHER’S passport so that he could return to Israel.

5.4 FATHER returned to Israel on August 24, 2021 by himself.

5.5 Prior to the CHILDREN being wrongfully retained in the United
States, FATHER had an active role in caring for the CHILDREN with MOTHER
as a FAMILY in Israel.

5.6 CHILDREN are being wrongfully retained by MOTHER in this
District. FATHER believes CHILDREN are being wrongfully withheld at the
house of MOTHER’S parents.

5.7 On August 26 2021, MOTHER advised FATHER that she will be

Complaint - Page 7 of 12

 
Case 1:21-cv-11436-RWZ Document1 Filed 09/01/21 Page 8 of 12

enrolling CHILDREN in public schools in Massachusetts over FATHER’S
objection. CHILDREN are already been enrolled in school in Israel (Exhibit 9).
FATHER objects to MOTHER unilaterally enrolling the CHILDREN in school in
the United States.

5.8 MOTHER’s conduct constitutes a wrongful retention of CHILDREN

in the United States within the meaning of Article 3 of the Convention.

6.0 IRREPARABLE HARM.

6.1 MOTHER’s wrongful retention of CHILDREN from FATHER and
from Israel has caused immediate and irreparable harm to both CHILDREN and
FATHER.

6.2 MOTHER’s violation of the Convention has attempted to divest the
courts of Israel of their exclusive jurisdiction over issues of CHELDREN’S legal and
physical custody, to the irreparable harm of CHILDREN and FATHER.

6.3. The above described conduct of MOTHER continues to cause
irreparable harm to both CHILDREN and FATHER.

6.4 MOTHER’s wrongful retention of CHILDREN in this District has
improperly interrupted and, in fact cut FATHER out of CHILDREN’S lives

attempting to sever the close and loving relationship between FATHER and

Complaint - Page 8 of 12

 
Case 1:21-cv-11436-RWZ Document1 Filed 09/01/21 Page 9 of 12

CHILDREN. In doing so, MOTHER also interrupted CHILDREN’s schooling
in Israel, causing irreparable harm to CHILDREN.

6.5 An Order of Notice and a speedy hearing are required to ameliorate the
irreparable harm to CHILDREN and FATHER and, as well, to comply with the

Convention and ICARA.

7.00 THE LAW OF ISRAEL RELEVANT TO THIS MATTER.

7.1 In Israel both FATHER and MOTHER have legal rights and
responsibilities for minor children. MOTHER did not have a right to unilaterally
retain CHILDREN in Massachusetts without the consent of FATHER or to

permanently remove them from their habitual residence in Israel.

8.0 RELIEF REQUESTED.

WHEREFORE, FATHER respectfully requests this Honorable Court:

8.1 Issue an Order prohibiting the CHELDREN from being removed
temporarily or permanently from this Commonwealth pending resolution of or
further orders in this case.

8.2 Issue an Order of Notice.

8.3. Upon the Return of the Order of Notice to find:

Complaint - Page 9 of 12

 
Case 1:21-cv-11436-RWZ Document1 Filed 09/01/21 Page 10 of 12

a. that MOTHER's conduct constitutes a wrongful retention of
CHILDREN in the United States; and

b. that, at the time of the wrongful retention, FATHER was
exercising his custodial parenting rights (as defined under Israeli law) within the
meaning of Article 3 of the Convention.

8.4 Upon the Return of the Order of Notice to enter orders:

a. for the immediate return of CHILDREN back to their habitual
residence in Israel at MOTHER’S expense;

b. requiring MOTHER to immediately deliver the CHILDREN
back to Israel or, in the alternative, to pay the costs for FATHER to immediately
travel to Massachusetts for the sole purpose of receiving custody of the
CHILDREN to escort them back to Israel;

c. requiring MOTHER to immediately deliver CHILDREN’S
United States and Israeli passports to the Clerk of this Court and to order that the
said Clerk, in turn, deliver said documents to FATHER; and

d. that the Newton police, Massachusetts Police and Deputy
Sheriffs, and any other law enforcement agencies of the Commonwealth of
Massachusetts be permitted to serve the summons on MOTHER and said

documents, pursuant to the orders requested in herein;

Complaint - Page 10 of 12

 
Case 1:21-cv-11436-RWZ Document1 Filed 09/01/21 Page 11 of 12

8.5 to hold a prompt hearing on the prayers of this Complaint;

8.6 to order that all matters relating to CHILDREN, including custody,
cate, control, access, abuse prevention, and visitation be heard in Israel, pursuant to
the applicable provisions of Federal law, including the Hague Convention;

8.7 to restrain MOTHER from commencing any court action concerning
CHILDREN in any United States court, including restraining her from filing any
action in any Massachusetts state court for any reason relating to CHILDREN or
FATHER;

8.8 to order MOTHER to pay FATHER’s expenses, costs and legal fees
as required by ICARA, 42 U.S.C. 11607 (b) (3); and

8.9 to make such further orders as this Honorable Court deems mete and

just.

September 1, 2021 Respectfully submitted,

Gil Walzer,
By his attorneys,

By: Wendy ©. Hickey

Wendy O. Hickey, BBO #657457
Valerie E. Cooney, BBO #675985
Brick, Jones, McBrien & Hickey LLP
250 First Ave., Suite 201

Needham, MA 02494

P: (617) 494-1227;
whickey@brickjones.com

veooney@brickjones.com

Complaint - Page 11 of 12

 
Case 1:21-cv-11436-RWZ Document1 Filed 09/01/21 Page 12 of 12

VERIFICATION
I, Gil Walzer, state that the facts contained within this complaint are true to the best of my
knowledge and belief, and as to those upon belief, I believe them to be true.

Signed under the pains and penalties of perjury this day of September, 2021.

Cah Walger an

 

Complaint - Page 12 of 12

 
